804 F.2d 611
Allie K. McCORD, et al., Plaintiffs-Appellants,v.CITY OF FORT LAUDERDALE, FLORIDA, et al., Defendants-Appellees.
No. 85-5288.
United States Court of Appeals,Eleventh Circuit.
Oct. 27, 1986.

David M. Lipman, Robert E. Weisberg, Miami, Fla., Jack Greenberg, NAACP Legal Defense & Educ. Fund., Inc., New York City, for plaintiffs-appellants.
Mark R. Boyd, Ft. Lauderdale, Fla., Vincent R. Fontana, Wilson, Elser, Edelman & Dicker, New York City, for defendants-appellees.
Appeal from the United States District Court for the Southern District of Florida.ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion April 29, 1986, 11th Cir., 1986, 787 F.2d 1528)
Before RONEY, Chief Judge, GODBOLD, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing en banc, IT IS ORDERED that the above cause shall be reheard by this court en banc with oral argument on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.